      Case: 1:20-cv-00926-DRC Doc #: 9 Filed: 03/25/21 Page: 1 of 6 PAGEID #: 43




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 LACEY AND RODNEY NEWMAN,
                                                 Case No. 1:20-cv-926
         Plaintiffs,
                                                 Judge Douglas R. Cole
 v.

 PEDIATRIC PRODUCTS, LLC, et al.,

         Defendants.


                             RULE 26(f) REPORT OF PARTIES

  (to be filed no later than seven days prior to the preliminary pretrial conference)



       1.    Pursuant to Fed. R. Civ. P. 26(f), a meeting was held on March 24, 2021, and
was attended by:

        Joshua Smith               , counsel for plaintiff(s) Lacey Newman         ,

        Joshua Smith               , counsel for plaintiff(s) Rodney Newman        ,

        ______________________, counsel for plaintiff(s) ____________________,

        Hallie S. Borellis         , counsel for defendant(s) Pediatric Products, LLC,

        Hallie S. Borellis         , counsel for defendant(s) Randy Paulson        ,

                                   , counsel for defendant(s)                      ,
     Case: 1:20-cv-00926-DRC Doc #: 9 Filed: 03/25/21 Page: 2 of 6 PAGEID #: 44




       2. The parties:

        have provided the pre-discovery disclosures required by Fed. R. Civ. P. 26(a)(1),
       including a medical package (if applicable).

 X     will exchange such disclosures by April 9, 2021                   .

       are exempt from disclosure under Fed. R. Civ. P. 26(a)(1)(E).

       3. The parties:

       unanimously consent to the jurisdiction of the United States Magistrate Judge
       pursuant to 28 U.S.C. § 636(c).

  X do not unanimously consent to the jurisdiction of the United States Magistrate
Judge pursuant to 28 U.S.C. § 636(c).

        unanimously give contingent consent to the jurisdiction of the United States
       Magistrate Judge pursuant to 28 U.S.C. § 636(c), for trial purposes only, in the event
       that the assigned District Judge is unavailable on the date set for trial (e.g.,
       because of other trial settings, civil or criminal).

       4. Recommended cut-off date for filing of motions directed to the pleadings:
          April 30, 2021

       5. Recommended cut-off date for filing any motion to amend the pleadings and/or
          to add additional parties: April 16, 2021

       6. Recommended discovery plan:

          a. Describe the subjects on which discovery is to be sought and the nature,
             extent and scope of discovery that each party needs to: (i) make a settlement
             evaluation, (ii) prepare for case dispositive motions, and (iii) prepare for trial:
             The parties previously engaged in discovery, including written discovery and
             four depositions, in Hamilton County Court of Common Pleas Case No.
             A1902931 on Plaintiffs’ claims for defamation, intentional infliction of
             emotional distress, invasion of privacy claims, and Plaintiffs’ civil
             conspiracy claims. Those claims have been refiled in this case, with the
             addition of Plaintiffs’ Title VII claim and O.R.C. 4112.99 claim (Counts One
             and Two). Defendants anticipate seeking discovery regarding Counts One
             and Two, and supplementation of the discovery conducted in the Hamilton
             County case, including, but not limited to, additional information relating to
             Plaintiffs’ alleged damages and Plaintiffs’ efforts to mitigate damages.




                                              2
Case: 1:20-cv-00926-DRC Doc #: 9 Filed: 03/25/21 Page: 3 of 6 PAGEID #: 45




     b. What changes should be made, if any, in the limitations on discovery
        imposed under the Federal Rules of Civil Procedure or the local rules of this
        Court, including the limitations to 25 interrogatories/requests for admissions
        and the limitations of 10 depositions, each lasting no more than one day
        consisting of seven (7) hours?
        No changes anticipated at this time.




     c. Additional recommended limitations on discovery:
        None.




     d. Recommended date for the disclosure of lay witnesses:
        August 1, 2021

     e. Describe the areas in which expert testimony is expected and indicate
        whether each expert had been or will be specifically retained within the
        meaning of Fed. R. Civ. P. 26(a)(2).
        Defendants expect to obtain expert testimony relating to Plaintiffs claimed
        emotional distress damages. At this time, Defendants have not yet identified
        or retained such an expert. Plaintiffs expect to provide expert testimony
        relating to Plaintiff’s emotional distress, and psychological diagnoses
        resulting from her claims.

     f. Recommended date for disclosure and report of Plaintiff(s) expert(s):

        July 1, 2021

     g. Recommended date for disclosure and report of Defendant(s) expert(s):
        August 1, 2021

     h. Recommended date for disclosure and report of rebuttal expert(s):
        September 1, 2021

     i. Discovery of Electronically Stored Information: The parties have discussed
        disclosure, discovery, and preservation of electronically stored information,
        including the form or forms in which it should be produced.

               Yes

           X    No

                                       3
Case: 1:20-cv-00926-DRC Doc #: 9 Filed: 03/25/21 Page: 4 of 6 PAGEID #: 46




              i. The parties have electronically stored information in the following
              formats:
     Emails, PDFs, video, and spreadsheets


               ii. The case presents the following issues relating to disclosure,
               discovery or preservation of electronically stored information,
               including the form or forms in which it should be produced:
     No issues anticipated



     j. Claims of Privilege or Protection. The parties have discussed issues
        regarding the protection of information by privilege or the work-product
        doctrine, including whether the parties agree to a procedure to assert these
        claims after production or have any other agreements under Fed. R. Evid.
        502.

                  Yes

              X   No

        i.     The case presents the following issues relating to claims of privilege
               or of protection as trial preparation materials:
     None anticipated



        ii.       Have the parties agreed on a procedure to assert such claims AFTER
                  production?

             X    No

                  Yes

                   Yes, and the parties ask that the Court include their agreement in an
                  order.

  7. Recommended discovery cut-off date: October 8, 2021

  8. Recommended dispositive motion date: November 12, 2021

  9. Recommended date for status conference (if any): May 3, 2021




                                         4
Case: 1:20-cv-00926-DRC Doc #: 9 Filed: 03/25/21 Page: 5 of 6 PAGEID #: 47




  10. Suggestions as to type and timing of efforts at Alternative Dispute Resolution:

     Defendants and Plaintiffs are agreeable to considering mediation after initial
     written discovery has been exchanged.


  11. Recommended date for a final pretrial conference: December 15, 2021

  12. Has a settlement demand been made? No, not since this case has been filed.
      A response? No

     Date by which a settlement demand can be made: Plaintiffs anticipate providing
     an updated demand following the exchange of initial written discovery

     Date by which a response can be made: Within two weeks of receiving a
     demand.

  13. Other matters pertinent to the scheduling or management of this litigation:

     _______________________________________________________________
     _______________________________________________________________
     _______________________________________________________________




                                        5
    Case: 1:20-cv-00926-DRC Doc #: 9 Filed: 03/25/21 Page: 6 of 6 PAGEID #: 48




Signatures:

 Attorney for Plaintiffs Lacey and Rodney       Attorneys for Defendants Pediatric
 Newman:                                        Products, LLC and Randy Paulson:

 /s/ Joshua Smith, Trial Attorney               /s/ Hallie S. Borellis, Trial Attorney
 (authorization given via email 3/24/21)        James Papakirk (0063862)
 Joshua Smith (0092360)                         Hallie S. Borellis (0076510)
 STAGNARO, SABA & PATTERSON CO., L.P.A.         Charles E. Rust (0097224)
 2623 Erie Avenue                               FLAGEL & PAPAKIRK LLC
 Cincinnati, Ohio 45208                         50 E-Business Way, Suite 410
 Phone: (513) 533-6715                          Cincinnati, OH 45241
 Fax: (513) 533-2999                            Phone: 513-984-8111
 jms@sspfirm.com                                Fax: 513-984-8118
                                                jpapakirk@fp-legal.com
                                                hborellis@fp-legal.com
                                                cerust@fp-legal.com




                                            6
